UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7678


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DUSHAWN LEVERT GARDNER,      a/k/a   Black,   a/k/a   Shawn,   a/k/a
Michael Archer,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:95-cr-00041-H-5)


Submitted:    February 19, 2009               Decided:   April 2, 2009


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dushawn Levert Gardner, Appellant Pro Se.    Steve R. Matheny,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dushawn Levert Gardner seeks to appeal the district

court’s    order     denying    his    Fed.     R.    Civ.    P.   60(b)      motion       for

reconsideration of the district court’s order denying relief on

his 28 U.S.C. § 2255 (2006) motion.                  The order is not appealable

unless    a   circuit    justice       or   judge      issues      a     certificate        of

appealability.        28 U.S.C. § 2253(c)(1) (2006); Reid v. Angelone,

369   F.3d     363,     369     (4th    Cir.         2004).        A certificate            of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2006).       A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the

constitutional       claims    by     the   district      court        is   debatable      or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                  We have

independently reviewed the record and conclude that Gardner has

not   made     the    requisite       showing.         Accordingly,           we    deny    a

certificate     of    appealability         and      dismiss       the      appeal.         We

dispense      with    oral     argument       because        the   facts      and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                   DISMISSED

                                            2